376 F.3d 1181
MONTANA WILDERNESS ASSOCIATION, INC.; Friends of the Bitterroot, Inc.; American Wildlands, Inc., Plaintiffs-Appellees,v.UNITED STATES FOREST SERVICE, an agency of the U.S. Department of Agriculture; Dan Glickman, Secretary of the U.S. Department of Agriculture; Hal Salwasser, Regional Forester for Region One, U.S. Forest Service; Jack Ward Thomas, Chief, U.S. Forest Service, Defendants,Middlefork Property Owners Association, Defendant-Intervenor, andBlue Ribbon Coalition, Inc.; Montana Snowmobile Association; Montana 4×4 Association; High County Trail Riders Association; Montana Trail Vehicle Riders Association; Rimrock 4×4, Inc.; Montana High Country Tours; Bitterroot Adventures; Sneed'S Cycle and Sled, Defendants-Intervenors-Appellants.Montana Wilderness Association, Inc.; Friends of the Bitterroot, Inc.; American Wildlands, Inc., Plaintiffs-Appellees,v.United States Forest Service, an agency of the U.S. Department of Agriculture; Dan Glickman, Secretary of the U.S. Department of Agriculture; Hal Salwasser, Regional Forester for Region One, U.S. Forest Service; Jack Ward Thomas, Chief, U.S. Forest Service, Defendants-Appellants, andBlue Ribbon Coalition, Inc.; Montana Snowmobile Association; Montana 4×4 Association; High County Trail Riders Association; Montana Trail Vehicle Riders Association; Rimrock 4×4, Inc.; Montana High Country Tours; Bitterroot Adventures; Sneed's Cycle and Sled; Middlefork Property Owners Association, Defendants-Intervenors.
No. 01-35690.
No. 01-35713.
United States Court of Appeals, Ninth Circuit.
Filed July 26, 2004.

Jack R. Tuholske, Missoula, MT, for Plaintiffs-Appellees.
Deanne L. Sandholm, Office of the U.S. Attorney, Helena, MT, Lorraine D. Gallinger, USBI-Office of the U.S. Attorney, Billings, MT, for Defendants.
Paul A. Turcke, Moore Smith Buxton and Turcke, Chartered, for Defendant-Intervenor-Appellant.
Michael J. Ridgeway, Hubble & Ridgeway, Stanford, MT, for Defendant-Intervenor.
On Remand from the United States Supreme Court.
Before TROTT, T.G. NELSON and THOMAS, Circuit Judges.

ORDER

1
On June 14, 2004, the United States Supreme Court vacated our opinion located at 314 F.3d 1146 (9th Cir.2003) and remanded this matter to us for further consideration in light of Norton v. Southern Utah Wilderness Alliance, ___ U.S. ___, 124 S.Ct. 2373, 159 L.Ed.2d 137 (2004). Given the facts, the circumstances, and the record in this case, we conclude that the appropriate response is in turn to REMAND it to the originating United States District Court for the District of Montana for further consideration in light of the new United States Supreme Court decision.